 

 

 

FILED

UNITED STATES DISTRICT COURT * May 24, 2019

EASTERN DISTRICT OF CALIFORNIA

 

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

 

CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:19-mj-00082-CKD
Plaintiff,
V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
MICHAEL KWOKA,
Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release MICHAEL KWOKA,
Case No. 2:19-mj-00082-CKD_ Charge 21 USC § 841(a)(1), 841(b)(1)(C) and 846 ,

from custody for the following reasons:

X Release on Personal Recognizance, without PTS supervision.

Bail Posted in the Sum of $

“ek,

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
_____ Corporate Surety Bail Bond
(Other):_ Must appear at next Court date before
X Magistrate Judge Carla Carry on 6/6/2019 at 3 PM at
4th fl, 400 S. Virginia St. Reno, NV

Issued at Sacramento, California on May 24, 2019 at PP / f yy

By: ay] Ua,

Magistrate Judge Carolyn K. Delaney
{10 Civ Tact af CO ~ Lis 7 KE epl
png Ly Coury.

 

 

 

 
